DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 05/03/2021. Claims 1, 2, 4-11, and 13 are now amended. Claims 3 and 14-20 are cancelled. Hence, claims 1, 2, and 4-13 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (see pg. 8, section I), filed on 05/03/2021 with respect to Specification (Abstract) have been fully considered and are persuasive.  The objection to the Specification has been withdrawn. 
Applicant’s arguments (see pg. 9, section II), filed on 05/03/2021 with respect to claims 3, 10 have been fully considered and are persuasive.  The objections of claims 3 and 10 have been withdrawn. 
Applicant’s arguments (see pg. 11, section IV), filed on 05/03/2021 with respect to claims 1-13 have been fully considered and are persuasive.  The 112 (b) rejections of claims 1-13 have been withdrawn. 
Applicant’s arguments filed on 05/03/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Omachi et al. reference in order to address the new limitations introduced by the applicant in the amendment. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Minayoshi et al. (WO2012114716A1) in view of Omachi et al. (JP2001104680A).
Regarding claim 1, Minayoshi et al. teaches a drum-type washing machine, with a tub (water tank 42), a drum (rotary drum 43) rotatably installed in the tub [0026], a water supply device (water supply paths 54,62 with water supply hoses 59, 60,solenoid valves 57, 58) configured to supply water to the tub  [0032], a driving portion  (motor 45) configured to rotate the drum [0052], a water level detector  (water level detection unit 76) configured to detect a water level in the tub [0041]; and a controller (control device 81) configured to (a) control the water supply device and the driving portion to perform washing operations (see [0029], [0032]), including a water supply operation (via solenoid valves 57,58, [0029], [0032]), a drainage operation (via control of drainage pump 63, [0029], [0035]), and a spin-drying operation (dehydration step, [0029]) and (b) determine a prelude to abnormal vibrations is present based on vibration data (via a vibration detection unit 78), [0023], [0043], [0055], [0057] wherein the controller (control unit 82 of control device 81) has ability to control an operation of the driving portion (motor 45) [0029], [0043] and stop the dehydration operation based on any abnormalities detected [0023] because of presence of water repellant clothing ([0065], claim 2).
Minayoshi et al. does not explicitly teach that the controller is configured to calculate a water level change rate indicating a water level change amount over a predefined period of time according to a detection result of the water level detector during the water supply operation or the drainage operation, and that the controller is configured to determine based on the water level change rate changes that a cloth within the drum is a waterproof cloth and a prelude to abnormal vibrations is present and to control an operation of the driving portion based on the prelude to abnormal vibrations is present.
In the analogous art of washing machines and control in a drainage stroke [0001], Omachi et al. teaches a washing machine (Fig 1, [0018]) with a tub (outer tub 5) and a drum (washing and dehydrating tub 6) [0019], water supply device (water supply passage 11, hose 12 , valve 13) configured to supply without collecting or using any vibration data but based on comparison of time required for predetermined water level to drop in the outer tub during a drainage step and compare it with a standard time [0006] [0026]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the controller of Minayoshi et al. with that of Omachi et al. (which detects prelude to abnormal condition based on collection of predetermine water level drop vs corresponding time period data) and further calculate a water level change rate (calculation: water level drop/ time elapsed) to determine if the cloth is waterproof and if prelude to abnormal condition (imbalance, turbulence, shaking)  is present based on the water level change rate changes (at different water levels) and then control the driving portion with the benefit of determining presence of waterproof laundry and early abnormality detection preventing accidents such as machine overturn (usually caused by waterproof laundry) and the associated damage while achieving good washing performance ([0035][0040], Omachi et al.).
Regarding claim 2, the combination of Minayoshi et al. and Omachi et al. teaches the washing machine of claim 1. Minayoshi et al. further teaches the washing machine wherein when the prelude to abnormal vibrations is present, the controller is configured to stop the operation of the driving portion or control the operation of the driving portion to rotate the drum at or below a certain rotation number during the spin-drying operation (Steps S6, S16, S22,  [0052], [0055], [0056], also refer to steps 104 and 105 of the prior art reference incorporated by Minayoshi et al., [0005], [0006]).
Regarding claims 4, 5 and 6, the combination of Minayoshi et al., and Omachi et al. teaches the washing machine of claim 3. As detailed previously, Omachi et al. teaches a control method based on comparison of time required for predetermined water level to drop in the outer tub during a drainage 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further configure the controller of Minayoshi et al. with that of Omachi et al so as to (1) generate the water level change vs time interval data for varying water levels and calculate the corresponding water level change rates (2) define a ratio between two water level change rates that are calculated at different times and to conclude that  prelude to abnormal vibrations is present by ascribing suitable threshold range to the ratio (for example a threshold ratio can be defined for abnormality occurrence). Since the controller of Omachi et al is configured to perform calculations at different water levels and times/time intervals, similar calculations can be done to calculate the water level change rate at least one time when the water level is present between a bottom portion of the tub and a bottom portion of the drum or in an area adjacent. 
Regarding claim 9, the combination of Minayoshi et al. and Omachi et al. teaches the washing machine. Minayoshi et al. further teaches  an acceleration sensor (vibration sensor) configured to detect vibrations of the tub  (water tank unit 49), [0043], wherein the controller is configured to:  control the operation of the driving portion (motor 45) [0029], [0043] when the operations from the water supply operation (washing step and rinsing- drainage steps ) are performed (see [0029], Minayoshi et al.), wherein the controller (control unit 82) detects the prelude to abnormal vibrations using the vibration sensor (by comparing the vibration value  of the water tank unit 49 with a threshold value, [0055]) when the water supply operation or the drainage operation is temporarily stopped (in Step S22, [0055], [0056], Minayoshi et al.)., and5 APPLICATION NO. 16/303,129 PATENTcontrol  the driving portion in the spin-drying operation  (stop the dehydration operation)  based on any abnormalities detected [0023] because of water repellant clothing ([0065], claim 2) while Omachi et al. teaches the  control of driving portion based on the water level change rate (as detailed in claim 1).
Claims 7, 8, 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Minayoshi et al. (WO2012114716A1) in view of Omachi et al. (JP2001104680A) and further in view of Kamii et al. (JP2000042288A).
Regarding claim 7, the combination of Minayoshi et al. and Omachi et al. teaches the washing machine. Minayoshi et al. further teaches that the washing machine further comprises a notification display (display unit 96), and a notification transmitter (control unit 82 notifies notification unit 87), to notify possible abnormal vibrations [0047]).
The combination of Minayoshi et al., and Omachi et al. does not explicitly teach washing machine with a notification buzzer to announce abnormality.
In the analogous art of washing machines and control method to deal with abnormality or failure, Kamii et al. teaches a washing machine (Figure 2, [0020]) with a speaker as a notifying means (by voice) in the event of abnormality [0058][0061]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a notification speaker taught by Kamii to the washing machine so that the user can hear and easily recognize that the abnormality has occurred [0061].
Regarding claim 8, the combination of Minayoshi et al., Omachi et al. and Kamii teaches the washing machine. Minayoshi et al. further teaches that the notification transmitter is configured to transmit the determination result to an external terminal device (display unit 96) having a communication function (as display unit 96 part of operation display unit 79) (see [0044], [0047]). 
Regarding claim 10, the combination of Minayoshi et al., Omachi et al. and Kamii teaches the washing machine.
Minayoshi et al. further teaches the washing machine comprising: a cover (lid 52) configured to open or close an inlet, through which laundry is input or withdrawn [0028] and that the controller controls 
whereas Kamii et al. further teaches a washing machine (Figure 2, [0020]) comprising: a cover (lid 5, Fig 4) configured to open or close an inlet [0021], through which laundry can input or withdrawn; an opening or closing detector (lid switch 6) configured to detect an opened state or a closed state of the cover (lid 5) [0021]; and a resuming switch (start switch 32) configured to resume the washing operation according to a manipulation of a user while the washing operation is stopped [0030], wherein the controller (control unit 8) is configured to control  the operation of the driving portion (motor 18) to rotate the drum (washing tub 3) at a general rotation number during the spin-drying operation (dehydration step, [0051]) when the resuming switch (start switch 32)  is operated after the opening or closing detector (lid switch 6) detects that the cover is opened and closed (Steps S1-S10, [0034]-[0035], [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to (1) add an opening or closing detector of the cover and an operation resuming switch as taught by Kamii et al. to the washing machine of with the benefit of opening /closing detector detecting an opened or closed state of the cover; and a resuming switch to help resume the washing operation after an interruption.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control method to incorporate the steps when restarting the operation after abnormality has occurred during dehydration process (as taught by Kamii et al.) with the benefit of being able to reliably stop the drum rotation when an abnormality has occurred and thus improving the safety, suppressing the failure and prolonging the life of the washing machine ([0053], [0056], Kamii et al.).
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN104088119A) further in view of Omachi et al. (JP2001104680A).
Regarding claim 1, Yu et al. teaches a washing machine with a pulsator [0002]) comprising a tub [0017], a drum (barrel) rotatably installed in the tub [0011], a driving portion (motor) configured to rotate 
Yu et al. does not explicitly teach a water supply device configured to supply water to the tub and controller is configured to control the water supply device and that the controller is configured to calculate a water level change rate indicating a water level change amount over a predefined period of time according to a detection result of the water level detector during the water supply operation or the drainage operation, and that the controller is configured to determine based on the water level change rate changes that a cloth within the drum is a waterproof cloth and a prelude to abnormal vibrations is present and to control an operation of the driving portion based on the prelude to abnormal vibrations is present.
In the analogous art of washing machines and control in a drainage stroke [0001], Omachi et al. teaches a washing machine (Fig 1, [0018]) with a tub (outer tub 5) and a drum (washing and dehydrating tub 6) [0019], water supply device (water supply passage 11, hose 12 , valve 13) configured to supply water to the tub [0020] and control device that  is configured to control the water supply device [0030], a motor, drain valve etc. [0005] and discloses a control method to detect abnormal condition (imbalance, turbulence, shaking i.e. vibration) of the outer tub [0023],[0026],[0006][0034] caused by presence of water proof laundry without collecting or using any vibration data but based on comparison of time required for predetermined water level to drop in the outer tub during a drainage step and compare it with a standard time [0006] [0026]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the control system of Yu et al. with that of Omachi et al. (which detects prelude to abnormal condition based on collection of predetermine water level drop vs corresponding time period data) and calculation: water level drop/ time elapsed) to determine if the cloth is waterproof and if prelude to abnormal condition (imbalance, turbulence, shaking)  is present based on the water level change rate changes (at different water levels) and then control the driving portion with the benefit of determining presence of waterproof laundry and early abnormality detection preventing accidents such as machine overturn (usually caused by waterproof laundry) and the associated damage while achieving good washing performance ([0035][0040], Omachi et al.).
Regarding claim 11, the combination of Yu et al. and Omachi et al. teaches the washing machine of claim 1.  Omachi et al. further teaches the pulsator washing machine (Fig 1, [0018]) with the pulsator (21) connected to the motor and configured to stir laundry [0002] wherein the control device (CPU 28, [0028]) is configured to operate the motor (22) to rotate the pulsator [0005], where in the controller controls the operation of the driving portion [0030] to rotate the pulsator [0025] at or above a certain rotation number during the washing operation or the rinsing operation performed after the water supply operation when the determination portion determines that the prelude to abnormal vibrations is present ([0040], Omachi et al.) .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Yu et al with that of Omachi et al, so as to control the driving portion to rotate the pulsator at or above a certain rotation number during the washing operation or the rinsing operation when prelude to abnormal vibrations is present with the benefit of preventing accidents such as machine overturn and the associated damage while achieving good washing performance ([0040], Omachi et al.).
Claims 12 and 13 are is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN104088119A) in view of Omachi et al. (JP2001104680A) and further in view of Kim et al. (US20140091662A1).
Regarding claim 12, the combination of Yu et al. and Omachi et al. teaches the washing machine detailed above.

In the analogous art of driving apparatus for direct-drive type washing machines, Kim et al. teaches a washing machine (direct-drive type washing machine) comprising a pulsator (pulsator 16) connected to the driving portion [0020] and configured to stir laundry [0016], wherein the driving portion comprises a ring-shaped stator [0029] and a first rotor (inner rotor 40, Fig 3) and a second rotor (referred to as outer rotor 50), which are rotatable independently from the stator [0101], and wherein the first rotor (inner rotor 40) is connected to the drum (dehydrating tub 14, Fig 2), and the second rotor (outer rotor 50),  is connected to the pulsator (pulsator 16) (claim 1, [0020]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the driving portion of Yu et al. and Omachi et al.  so that the driving portion comprises a ring-shaped stator and a first rotor and a second rotor, which are rotatable independently from the stator, and wherein one of the first rotor and the second rotor is connected to the drum, and the other of the first rotor and the second rotor is connected to the pulsator with the benefit of having the drum (dehydrating tub) and the pulsator to run either selectively [0053) or simultaneously and independently at high speed  [0012] particularly during dehydration mode it is desirable to  rotate both in identical direction [0134],  and when both are rotated in counter-directions would help in (a) preventing weakening and to reinforce the washing strength [0133] and (b) loosening or remove tangling of laundry ([0079] Kim et al.).
Regarding claim 13, the combination of Yu et al., Omachi et al. and Kim et al. teaches the washing machine of claim 12. Yu et al. further teaches the washing machine comprising a vibration amount detecting means which is configured to detect vibrations of the barrel [0040] wherein the control system .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711